IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

YETLI PATRICIA DELGADO               NOT FINAL UNTIL TIME EXPIRES TO
MEJIA,                               FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-3074
v.

THOMAS A. SCARPELLO, on
Behalf of Minor Children T.A.S.
and A.J.S.,

      Appellee.

_____________________________/

Opinion filed November 15, 2016.

An appeal from the Circuit Court for Alachua County.
James P. Nilon, Judge.

Coyla J. O’Connor and John N. Bogdanoff of The Carlyle Appellate Law Firm,
The Villages, for Appellant.

Patricia M. Lee of Urban Thier & Federer, P.A., Orlando, for Appellee.




PER CURIAM.

      AFFIRMED.

B. L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.